Per Curiam.
Applicant seeks leave to appeal from an order of the Circuit Court for Allegany County recommitting him to the *640Patuxent Institution for continued confinement as a defective delinquent, after hearing on a petition for redetermination of his status as such. He had been convicted of burglary in the Criminal Court of Baltimore in 1955 and after observation at Patuxent was adjudicated a defective delinquent in 1957.
Applicant makes four contentions that are not properly before us. They were not raised in the lower court, and, even if we assumed that they were meritorious (which our examination of the record does not reveal), they cannot be considered for the first time on this application for leave to appeal. Preston v. Warden, 225 Md. 628 (1961).

Application denied.